                                                                      JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




CRIS WOODS,                        CV 18-9171 DSF (RAOx)
    Plaintiff,
                                   Order GRANTING Motion to
                 v.                Remand

BUDGET RENT A CAR
SYSTEMS, INC., et al.,
    Defendants.



   Defendants removed this state law employment discrimination
case from state court based on preemption under the Labor
Management Relations Act (LMRA). Defendants claim that
jurisdiction is proper due to the need to interpret the collective
bargaining agreement (CBA) that covers Plaintiff’s employment.
Plaintiff now moves to remand. The Court deems this matter
appropriate for decision without oral argument. See Fed. R. Civ.
P. 78; Local Rule 7-15. The hearing set for January 28, 2019 is
removed from the Court's calendar.

   LMRA preemption is analyzed using a two-part test. First, the
court asks “whether a particular right inheres in state law or,
instead, is grounded in a CBA.” Matson v. United Parcel Serv.,
Inc., 840 F.3d 1126, 1132 (9th Cir. 2016). There is no dispute that
Plaintiff’s claims are based on rights given by state law and not
directly by the CBA. The second part of the test asks “whether a
state law right is ‘substantially dependent’ on the terms of a
CBA.” Id. In doing so, the key question is “whether the claim can
be resolved by ‘looking to’ versus interpreting the CBA.” Id. If the
claim requires “interpretation” of the CBA it is preempted; if it
only requires “looking to” the CBA, it is not. Id. Interpretation, in
this context, is defined narrowly and “it means something more
than ‘consider,’ ‘refer to,’ or ‘apply.’” Id. “[W]hen the meaning of
contract terms is not the subject of dispute, the bare fact that a
collective-bargaining agreement will be consulted in the course of
state-law litigation plainly does not require the claim to be
extinguished.” Livadas v. Bradshaw, 512 U.S. 107, 124 (1994).
Further, “[i]f the claim is based on state law, § 301 preemption is
not mandated simply because the defendant refers to the CBA in
mounting a defense.” Matson, 840 F.3d at 1132. The Ninth
Circuit has noted that state law discrimination claims “will rarely
rest on rights created by CBAs or require interpreting CBAs in the
sense required for § 301 preemption.” Id. at 1136.

   The party claiming federal jurisdiction has the burden of
establishing it, Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d
975, 978 (9th Cir. 2013), as does a party claiming preemption.
Stengel v. Medtronic Inc., 704 F.3d 1224, 1227 (9th Cir. 2013).
Defendants have fallen short of carrying their burden. The
opposition repeatedly says that one claim or another would
require “interpretation” of the CBA. However, Defendants make
no effort to demonstrate either that a term of the CBA would have
any actual effect on Plaintiff’s claims or, more importantly, that
any term in question is in any way ambiguous or in dispute.
“[C]laims are only preempted to the extent there is an active
dispute over the meaning of contract terms.” Alaska Airlines Inc.
v. Schurke, 898 F.3d 904, 921 (9th Cir. 2018). “Interpretation”
means more than “reference to” or “application of.” It is not
enough that “resolving the state law claim requires a court to refer
to the CBA and apply its plain or undisputed language—for
example, to discern that none of its terms is reasonably in dispute


                                 2
. . . .” Id. at 921–22 (internal quotation marks omitted). While
there may be some reason to believe that the CBA will be relevant
in some way to the case, Defendants have not persuaded the Court
that interpretation – as defined in the LMRA preemption context
– will be required.

   The motion to remand is GRANTED. The case is remanded to
the Superior Court of California, County of Los Angeles.

     IT IS SO ORDERED.


Date: January 18, 2019              ___________________________
                                    Dale S. Fischer
                                    United States District Judge




                                3
